                                                                       Case 2:20-cv-00699-JCM-NJK Document 12
                                                                                                           11 Filed 05/11/20
                                                                                                                    05/08/20 Page 1 of 2




                                                            1    ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                            2    NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                            3    NICHOLAS E. BELAY, ESQ.
                                                                 Nevada Bar No. 15175
                                                            4    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            5    Las Vegas, Nevada 89134
                                                                 Telephone:      (702) 634-5000
                                                            6    Facsimile :     (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                            7    Email: natalie.winslow@akerman.com
                                                                 Email: nicholas.belay@akerman.com
                                                            8
                                                                 Attorneys for Carrington Mortgage Services, LLC
                                                            9

                                                            10                                   UNITED STATES DISTRICT COURT
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                          DISTRICT OF NEVADA
                      LAS VEGAS, NEVADA 89134




                                                            12   CARRINGTON             MORTGAGE         SERVICES,        Case No.: 2:20-cv-00699-JCM-NJK
AKERMAN LLP




                                                                 LLC;
                                                            13
                                                                                                 Plaintiff,               STIPULATION   AND  ORDER     TO
                                                            14                                                            EXTEND    DEADLINE   TO    FILE
                                                                 vs.                                                      RESPONSES TO MOTIONS TO DISMISS
                                                            15                                                            AND MOTION TO STAY
                                                                 TICOR TITLE OF NEVADA, INC., et al.,
                                                            16                                                            (FIRST REQUEST)
                                                                                                 Defendants.
                                                            17

                                                            18

                                                            19                Plaintiff Carrington Mortgage Services, LLC and defendants Chicago Title Insurance
                                                            20   Company and Ticor Title of Nevada, Inc. stipulate and agree to extend Carrington's deadline to file
                                                            21   its responses to Chicago Title's motion to dismiss (ECF No. 7), Chicago Title's motion to stay (ECF
                                                            22   No. 8), and Ticor Title's motion to dismiss (ECF No. 9). Carrington's response deadline for these
                                                            23   motions is currently May 11, 2020.           The parties stipulate Carrington shall have an additional
                                                            24   fourteen (14) days, up to and including May 25, 2020, to file its responses. The parties enter into
                                                            25   this stipulation to address current time and scheduling constraints on Carrington's counsel.
                                                            26   ...
                                                            27   ...
                                                            28   ...

                                                                 53020227;1
                                                                     Case 2:20-cv-00699-JCM-NJK Document 12
                                                                                                         11 Filed 05/11/20
                                                                                                                  05/08/20 Page 2 of 2




                                                            1                 This is the parties' first request for an extension of these deadlines and is not intended to

                                                            2    cause any delay or prejudice to any party.

                                                            3                 Dated: May 8, 2020.

                                                            4
                                                                 AKERMAN LLP                                               EARLY SULLIVAN WRIGHT GIZER & MCRAE
                                                            5
                                                                                                                           LLP
                                                            6
                                                                 /s/ Nicholas E. Belay, Esq.                               /s/ Kevin S. Sinclair, Esq.
                                                            7    ARIEL E. STERN, ESQ.                                      KEVIN S. SINCLAIR, ESQ.
                                                                 Nevada Bar No. 8276                                       Nevada Bar No. 12277
                                                            8    NATALIE L. WINSLOW, ESQ.                                  SOPHIA S. LAU, ESQ.
                                                                 Nevada Bar No. 12125
                                                                 NICHOLAS E. BELAY, ESQ.                                   Nevada Bar No. 13365
                                                            9
                                                                 Nevada Bar No. 15175                                      8716 Spanish Ridge Avenue, Suite 105
                                                            10   1635 Village Center Circle, Suite 200                     Las Vegas, NV 89148
                                                                 Las Vegas, NV 89134
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                                             Attorneys for Defendants
                                                                 Attorneys for Carrington Mortgage Services, LLC
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13

                                                            14
                                                                                                                    ORDER
                                                            15

                                                            16                IT IS SO ORDERED:

                                                            17                                             _________________________________________
                                                                                                           UNITED STATES DISTRICT COURT JUDGE
                                                            18                                             Case No.: 2:20-cv-00699-JCM-NJK
                                                            19
                                                                                                                    May 11, 2020
                                                            20                                             DATED: _________________________________

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                      2
                                                                 53020227;1
